Inland transport of dangerous goods (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council common position with a view to the adoption of a directive of the European Parliament and of the Council on the inland transport of dangerous goods (06920/3/2008 - C6-0160/2008 - (rapporteur: Bogusław Liberadzki).
rapporteur. - (PL) Mr President, I should like to take this opportunity to welcome Commissioner Tajani to the House in his new role. I voted in your favour, Commissioner, and I am sure I was right to do so.
The directive on inland transport of dangerous goods updates four Commission decisions and combines them in a single legal act. It includes in its scope the transport of dangerous goods by inland waterways, which has not been covered by EU legislation to date. The proposal also incorporates international rules for the transport of dangerous goods into Community law and extends their application to national transport. It is to be hoped that a high level of safety will be ensured as a result, whilst improving inter-modality in the transport of dangerous goods.
I should like to recall that at first reading Parliament adopted 42 amendments. Essentially, these amendments provided that Member States that have no railway system are exempt from the obligation to transpose and implement this directive. The amendments also introduced a transitional period of two years to prepare for effective implementation of these provisions. In addition, the principle was introduced whereby the Member States may lay down specific requirements concerning the national and international transport of dangerous goods within their territory to take account of the specific nature of road vehicles, carriages and inland waterway vessels. Member States may also prescribe certain routes or specific modes of transport and lay down special rules for the transport of dangerous goods on their territory in passenger trains.
The Council and the Commission accepted these amendments. The Council deemed it necessary to introduce two further amendments. Firstly, an additional paragraph is proposed for Article 1. This would allow Member States to regulate or prohibit strictly for reasons other than safety during transport the transport of dangerous goods within their territory. Secondly, the Council is proposing adding a new paragraph to Article 8, stipulating that the Commission shall provide financial support to the Member States to cover translation into their respective official languages of the European Agreement concerning the International Carriage of Dangerous Goods by road, the Regulations concerning International Carriage of Dangerous Goods by Rail and the European Agreement concerning the International Carriage of dangerous Goods by Inland Waterways.
In my capacity as rapporteur, I support both of the Council's proposals and call for their adoption. Finally, I should like to say how delighted I was with the effective, efficient and accommodating approach of the Commission and the Council.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, before speaking about the directive for which Mr Liberadzki is the rapporteur, I should like to thank this House for having placed its trust in me today as the European Commissioner with the transport portfolio. I am expressing my gratitude to the few Members still present, but I, too, often missed evening meetings. Thank you your confidence in me; thank you in particular to the members of the Committee on Transport for their presence.
I must say that I feel somewhat moved. I am speaking for the first time not so much from a different place in the Chamber - I have moved four seats along - but it is certainly a great honour for me to be here, and I think it is important for Parliament to have a Member - for that is still how I think of myself deep-down - sitting on the Commissioners' bench.
I apologise for this digression, Mr President, but I thought it only right before beginning my speech to thank Parliament once again for what it has given me over the years and for the trust it has placed in me, as confirmed this morning.
(FR) Mr President, ladies and gentlemen, unfortunately my contribution to this debate will have to be a brief one. At the first reading of this text a number of amendments were adopted by Parliament and supported by the Council in its common position. The present text, which allows the proposal to be adopted at second reading, only puts forward various technical additions. The Committee on Transport and Tourism supported these unanimously and the Commission is in absolute agreement with them. The points that are to be introduced at second reading will put the finishing touches to the proposal for the transport of dangerous goods. The text has therefore been made much clearer in its fine details, which is something I welcome.
I would also like to take this opportunity to express my particular thanks to Mr Liberadzki, the rapporteur, for the efficient manner in which he worked on this proposal. I also thank him for the confidence that he has placed in me today and I hope that I will be able to work with him and indeed with all the Members of this House from today until the end of the parliamentary term.
on behalf of the PPE-DE Group. - (DE) Mr President, I would like to begin by thanking the rapporteur for his work and for his tireless willingness to discuss the matter at hand.
The proposed directive on the inland transport of dangerous goods integrates international rules for the transport of dangerous goods into Community law and extends their application to national transport. It updates the existing four Directives and four Commission Decisions on the transport of dangerous goods and merges them into one simplified piece of legislation. It is a welcome example of a European law which genuinely reduces red tape and embodies the principle of better law-making.
Regulation of the transport of dangerous goods is important for our transport system. The total amount of dangerous goods transported in the Union is about 110 billion tonne-km/year, and safe transportation of these goods is essential, on both traffic safety and environmental grounds. The provisions ensure a high level of safety in international and national transport through the application of harmonised rules, which will have a positive effect on the internal market in transport. At the same time, uniform rules make things easier for transport operators and thus improve intermodality. Multimodal transport processes are encouraged.
What is particularly welcome, from my perspective, is the expansion of the scope to include inland shipping. In future, uniform safety provisions will apply to all the inland waterways in the EU. This will improve working conditions on board and enhance transport safety. It will also offer benefits in terms of environmental protection and reduce costs. This is likely to improve the opportunities and market prospects for inland shipping, which in turn will ease the burden on our roads and, again, help to protect the environment.
The Council's common position, which was adopted without amendments by the Committee on Transport and Tourism, contains two amendments to Parliament's position at first reading. Firstly, the common position introduces a provision which allows Member States to regulate or prohibit strictly for reasons other than safety during transport the transport of dangerous goods within their territory. This provision is purely declaratory in nature and is included for the purpose of clarification. We had various discussions about it.
Secondly, the common position provides for financial support from the Commission to the Member States for the translation of the ADR (European Agreement concerning the International Carriage of Dangerous Goods by Road), RID (Regulations concerning International Carriage of Dangerous Goods by Rail) and ADN (European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways) and their amendments into their respective official languages. I must admit that I was initially sceptical about this amendment. The European Commission has assured me, however, that this approach is essential in order to ensure the quality of the translations and thus facilitate proper implementation of the provisions. It is also cheaper, incidentally.
In short, then, all the amendments are acceptable from our point of view, which means that we can now finally bring this important and generally non-contentious matter to a conclusion.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, now it is my turn to extend greetings to you this evening. This is in some respects your baptism of fire and speaking as a French person I especially appreciate the fact that at Monday evening's hearing and this evening too you spoke in French and fluently at that. This was a real pleasure. I would also like to thank my colleague Mr Liberadzki for the discussions that he led in the Committee on Transport and Tourism when examining this proposal for a directive on the transport of dangerous goods.
As has just been explained, Parliament already expressed its views on this proposal for a directive in September 2007 and I in turn welcome the fact that agreement has been reached with the Council and the Commission, which ultimately means that this evening's discussion of the text is in many respects a mere formality. However, I would like to use this opportunity, because we are among friends as it were, to stress that in my view this text represents significant progress towards better control of the transport of dangerous goods within our borders and also that the problem of transporting goods, and especially dangerous ones, is of major concern to our fellow citizens and an important issue for sustainable development.
The volume of dangerous goods currently being transported within the European Union makes up some 10% of all goods in transit, which is a very large figure indeed. This represents 110 billion tonnes per kilometre a year, of which 58% is carried by road, which is an enormous amount, 25% by rail and 17% by inland waterway.
This directive, which is aimed at updating the existing provisions, is all the more creditable in these difficult times because it also merges four Directives into one piece of legislation. This represents a clear step towards greater transparency and it is very important that the people of Europe as a whole find our decisions intelligible.
Finally, I too am pleased that inland shipping has also been included in the directive. Much greater attention needs to be given to moving goods by waterway, for this is an environmentally-friendly mode of transport that can also provide an answer to the constant demand for a rebalancing of Europe's transport system. Combining the Directives into a single piece of legislation will also bring greater clarity and greater transparency to the rules that apply in the current situation in which we are hoping and praying for greater intermodality of transport. I welcome this progressive step, especially for those working in the transport sector, at a time when the work of the European Union is not always sufficiently well explained and, unfortunately, is sometimes misunderstood by our fellow citizens.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, it is not exactly crowded in here. I would have thought this would have been an important enough subject to bring more people in. The second reading on the Directive on the inland transport of dangerous goods prompts me, yet again, to draw attention to a major problem, namely that any directive is only as good as its control.
We have a slight increase in the volume of dangerous goods being transported across all modes of transport. Unfortunately, we are also seeing an increase in carelessness, according to inspectors, notably in the declaration of goods. A false declaration of a dangerous good that is being transported can literally have deadly outcomes if an accident occurs. For example, if the fire service is unable to determine which extinguishing agent they need for the good being transported, this can have fatal consequences. In Innsbruck, which is almost my home town, a large-scale disaster was narrowly averted simply because the region's senior chemist happened to be a part-time fireman. I urge you, then, to keep the issue of control and inspection in mind as well. This is a core issue; indeed, it is the most important issue, and I voice the same appeal to Member States as well.
I do see an improvement through the inclusion of inland shipping. An accident involving the transportation of chemicals by river can have extremely long-term and fatal consequences for the environment.
I think it is important to retain and reinforce provisions on the prescribing of certain routes for the transport of dangerous goods. When there are steep hills and inclines, perhaps combined with very heavy traffic at certain times of the year or at the start of the holidays, it is essential to guard against major hazards here. In my view, it would be right and proper to extend the escort requirement for particularly dangerous goods here, such as corrosive substances or explosives. We need to make further progress on this issue because other transport users could also be put at risk and major problems would arise in the event of an accident. Unfortunately, the inspections which are carried out often reveal, too, that the condition of the vehicles in use is not particularly good.
I would therefore like to conclude with an appeal to the House: inspections and controls are needed to safeguard the effectiveness of this directive.
on behalf of the GUE/NGL Group. - (CS) I would like to welcome the new Commissioner. Mr President, ladies and gentlemen, dangerous goods must be transported within the European Union, just like ordinary goods, whether we like it or not. Today, dangerous goods account for approximately 8% of all freight traffic and it is good that this report aims to merge the existing four Directives, in accordance with the applicable international agreements. The harmonisation of goods transport, in particular in regard to multi-modal transportation, is an absolutely vital and logical step that should have a positive effect on the EU's internal market. The safety of the transport can best be achieved by merging the regulations. These regulations must clearly define the marking of the goods and classify the transported goods according to the degree of danger involved.
I can see the need for this technical directive and I agree with my fellow Member Mrs Lichtenberger that it is necessary to examine it very carefully in order to make sure that the content matches the description. The Council took over all the amendments adopted by Parliament at first reading. The common position introduces only two minor amendments. These involve giving financial support to the Member States for the translation of the directive into their respective official languages, and allowing the Member States to decide whether or not to implement the requirements of Annex III in specific cases. The directive helps to provide a clear interpretation of the legislation and simplifies it for carriage by rail, road and inland waterways. I think that carriage by road is often the most dangerous mode of transport, rather than carriage by waterways. The GUE/NGL Group will therefore vote for the proposed directive.
Mr President, I would like to thank first of all my friend and colleague Bogusław Liberadzki for his work on this important dossier. I would also like to congratulate our new Commissioner on his debut this evening. I will be honest with Mr Tajani: I did not vote for him earlier today. I did not vote against him, I did not abstain, I just did not participate in the vote. I should like Mr Tajani to understand it was nothing personal, it was more a protest against the system and against Italian procedures.
Nevertheless, I respect his appointment and I am sure in the months ahead his will be looking to do everything he can to convince me and others of his great merits and qualities and indeed competence in the role that he brings to this House.
In the last few days I think the Irish voters showed us that far from all Europeans are fully signed up or are clear about the role and benefits of the European Union, about European cooperation and why Europe-wide regulations are necessary in the first place.
However, I think all of these people, people who voted 'no' as well, will expect their national governments and indeed the European Union to look after them. Whilst this particular subject may not be top of the list of ones that come to their mind, in fact the inland transport of dangerous goods is a serious issue, a serious responsibility and one that it behoves all of us to look after.
Only now, with this directive, do we actually have Europe-wide regulations that cover the transport of dangerous goods as they move from one country to another across the continent.
Mr Liberadzki was quite right to point out that in many countries there were no regulations internally or nationally. So this report will put responsibility on national governments. But any legislation is only as good as its enforcement. So in his quest to gain my full confidence, I hope Mr Tajani, by his good offices, will be doing everything he can to encourage Member States to ensure that this legislation is properly monitored, enforced, and modified if necessary, and that strong action is taken against those who contravene this directive.
on behalf of the PSE group. - (RO) Honourable President, Mr. Commissioner, I would also like to congratulate you and wish you success in your activity and I would like to say that we are expecting a lot from you.
I would like to congratulate our colleague Mr Liberadzki for his report, which is part of the process of simplifying the legislation and actually gathers and updates the text of four directives into a single one. The previous European legislation did not cover the naval transport of hazardous goods, which was governed by rules established by various multilateral agreements to which Member States adhered.
Therefore, it is important that we will have Community laws with common rules for all Member States, for the transport of hazardous goods, for all modes of transport. The existence of these rules allows the transfer of hazardous goods from one mode of transport to another. In addition to the provisions of this directive, Member States can introduce into the national legislation specific requirements for vehicles, wagons and ships designed for inland waterways transport.
The amendments proposed by the Council introduce two new elements: the first one introduces and allows Member States to regulate or strictly prohibit, for other reasons than those related to safety, the inland waterways transport of hazardous goods on their territory. The second amendment imposes the responsibility of the Commission to financially support member States for the translation into their official languages of European agreements for the transport of hazardous goods in road, railway and naval systems.
Nevertheless, I consider that all Member States should also carry out information campaigns to inform the interested people about the provisions of the new directive. Compliance with these rules is essential. The responsible authorities have to make sure that the transport of hazardous goods is carried out only by complying with the common rules and restrictions established.
(DE) Mr President, Mr Vice-President of the Commission, may I offer you my warm congratulations on your new post. We will undoubtedly have many opportunities to discuss the issue of transport with you in the future, and I very much look forward to that. I would also like to thank the rapporteur for ensuring that we have a good legal text. We must now make sure that this legal text is implemented as swiftly as possible in the Member States, and even more importantly - as has already been said today - we must ensure that the relevant national legislation and regulations are applied correctly at local level. Here, we need commitment and a meticulous approach from the relevant authorities. What we do not need is carelessness or any turning of a blind eye by those who are responsible for monitoring.
It is also important - as previous speakers have said - that the declaration of dangerous goods takes place in such a way that inspections and escorting can be undertaken as appropriate. This will improve safety on our roads and also on our inland waterways.
(PL) Mr President, almost a year ago I was travelling along a motorway when I saw a tanker lorry carrying liquid gas overturn. It was impossible to leave the motorway, and a long queue soon formed. Everyone held their breath fearing an explosion. Situations like this arise on the Union's road networks every day. It is good that we are at last adopting legislation on the matter and that our road and rail networks will be safer as a result. The directive under consideration is a further measure designed to increase the safety of our citizens, reduce the number of accidents and establish a single set of legal provisions.
I should like to thank Mr Liberadzki for his work, which will benefit us all.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, I think that a good job has been done in approving a legislative text which will contribute to making the roads in the European Union safer for citizens.
The transport of dangerous goods can entail risks, as we are well aware. That is why it is right for the European Union to undertake to ensure the safety of all of its citizens. To repeat what I said during the sitting two evenings ago, one of my priorities is to protect citizens' rights. Every initiative taken by the Commission will serve to create safeguards for citizens and offer practical responses to their concerns.
During this evening's debate I have gained a strong sense of Parliament's desire to contribute to the adoption of legislation enabling citizens to travel more safely on the roads. The Commission certainly promises to keep an eye on enforcement by the Member States, as it does for all other legislation. The Commission is the guardian of the Treaties, and as far as I am concerned I intend to perform my duty rigorously in this respect. Therefore, for the directive we are approving at the moment, as for others, I shall do my utmost to see that it is enforced and shall verify that all the EU Member States enforce it in the overriding interest of Europe's citizens.
Thank you, Mr President, and I thank the rapporteur once again for his excellent work and for having been able, even at second reading, to help make the legislative text better and clearer.
rapporteur. - (PL) Mr President, I should like to thank the shadow rapporteurs, namely Mrs Sommer and Mrs Griesbeck, as well as Mr Evans and Mrs Ţicău for their statements, cooperation and support.
I will now offer two responses to Mrs Lichtenberger's comments on monitoring the implementation of the provisions. The two-year transitional period has been provided to allow Member States to prepare to implement the new measures effectively. I should like to emphasise that to date only eight of the 27 Member States have simultaneously accepted all three international acts, namely the ADR, RID and ADN. It is therefore appropriate to aim at full implementation of these regulations, regarding both international transport and their transposition into national transport. I am confident that we are progressing well in that regard.
Commissioner, I should like to thank you once again for your understanding and would ask you to convey my thanks to your team. It was a pleasure to work with the Commission and with the Council.
The debate is closed.
The vote will take place on Thursday, 19 June 2008.
Written statements (Rule 142)
in writing. - This future directive is a big step forward towards protecting our safety and our environment, as it introduces European rules for transport of dangerous goods not only by road and rail but also by inland waterways.
Accidents in inland waterways can have an extensive impact and serious consequences such as water poisoning, extinction of wildlife and human health problems. All the more reason to try to reduce the risks by creating common rules for this mode of transport as well.
Furthermore, I strongly support the inclusion of a provision that Member States can regulate or prohibit transport of dangerous goods for reasons other than safety. If we take the case of cyanide, an extremely toxic material, 14% of the cyanide releases into the environment were caused by transport accidents. These figures highlight the vulnerability of cyanide transport and underlines the need for stronger environmental and safety standards. I therefore encourage Member States to take the strictest possible measures to regulate transportation of cyanide and, where necessary, to prohibit bulk transportation of cyanide on their territory. Sometimes minimising the transport of hazardous goods is just the safest way to minimise the risks.